 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Acting Associate Director
   REBECCA HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for the
12 United States of America

13
                                IN THE UNITED STATES DISTRICT COURT
14
                                   EASTERN DISTRICT OF CALIFORNIA
15

16   IN THE MATTER OF THE EXTRADITION                   CASE NO. 2:18-MJ-0152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
17   THE REPUBLIC OF IRAQ                               STATUS REPORT; PROPOSED DATES
                                                        REGARDING CONTINUED EXTRADITION
18                                                      HEARING
19
20          The parties have conferred and stipulate to the following schedule for additional briefing and the
21 continuation of the extradition hearing:

22

23 November 12, 2019:        Government’s supplemental brief in support of extradition.
24 December 2, 2019:          Fugitive’s brief in opposition to the government’s supplemental brief.
25 December 9, 2019:          Government’s supplemental reply in support of extradition.
26 December 16, 2019:         Extradition hearing
27

28

                                                         1
 1 The government additionally proposes an early filing date for amended exhibit and witness lists. The

 2 defense has not stipulated to this additional date:

 3

 4 October 28, 2019:          Deadline for submission of witness and exhibit lists for both parties 1
 5

 6

 7                                                       Respectfully submitted,
 8

 9
      Dated: September 30, 2019                              McGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ AUDREY B. HEMESATH
12                                                           AUDREY B. HEMESATH
                                                             Assistant United States Attorney
13

14

15

16

17
                                                    [ORDER]
18
            IT IS SO ORDERED.
19
     DATED:
20
                                                         HON. EDMUND F. BRENNAN
21                                                       Chief United States Magistrate Judge
22

23

24
            1
25          The United States does not anticipate the receipt of any additional evidence from the Republic
   of Iraq. The defense has indicated that it continues its investigation and may seek to admit additional
26 evidence obtained after this date, but the United States requests a preliminary exhibit list filing date,
   with copies of the proposed exhibits provided to the parties, as a means of focusing the issues for
27 briefing and presentation at the continued extradition hearing. To the extent the a party seeks to
   introduce additional evidence received after this filing date, that circumstance can be addressed by a
28 supplemental filing in advance of the continued extradition hearing date.

                                                         2
